UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-6081



MARSHALL MILNE,

                                              Plaintiff - Appellant,

          versus


UNITED STATES PAROLE COMMISSION; EDWARD F.
REILLY, JR., Chairman; JASPER R. CLAY, JR.,
Commissioner; JOHN R. SIMPSON, Commissioner;
MICHAEL A. STOVER, General Counsel,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CA-98-3085-JFM)


Submitted:   July 22, 1999                 Decided:    July 27, 1999


Before ERVIN, HAMILTON, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marshall Milne, Appellant Pro Se. Wilma A. Lewis, OFFICE OF THE
UNITED STATES ATTORNEY, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Marshall Milne appeals the district court’s order denying re-

lief on his Fed. R. Civ. P. 60(b) motion, seeking reconsideration

of the court’s order dismissing his complaint filed under 42

U.S.C.A. § 1983 (West Supp. 1999).   We have reviewed the record and

the district court’s opinion and find no abuse of discretion.

Accordingly, we affirm on the reasoning of the district court. See

Milne v. United States Parole Comm’n, No. CA-98-3085-JFM (D. Md.

Dec. 14, 1998).   We deny Milne’s motion for transfer and dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 2